Citation Nr: 1101023	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for residuals of healed 
fracture of the right femur with trochanteric bursitis of the 
right femur and degenerative joint disease of the right hip 
(hereinafter referred to as a right hip disorder), rated zero 
percent disabling effective from January 7, 1970, 20 percent 
disabling effective from May 28, 2002, and 30 percent disabling 
effective from February 15, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from February 1966 to 
January 1970.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lakewood, Colorado, granting 
a 20 percent disability evaluation for the right hip disorder 
effective from May 28, 2002.  By a November 2005 rating action, 
the RO in Denver, Colorado, granted an increased evaluation to 30 
percent effective from February 15, 2005.  

The Board in April 2007 remanded the case for additional 
development, and it now returns to the Board for further review.  


FINDINGS OF FACT

1.  For the entire rating period beginning from the May 28, 2002, 
date of receipt of claim, the Veteran's right hip disorder most 
closely approximates disability manifested by limitation of 
flexion to 10 degrees, including based on loss of functional use 
due to manifested pain, pain on motion, weakness, and fatigue.  
For that entire rating period, the evidence preponderates against 
still greater disability and against additional disability 
associated with the right hip disorder warranting a separate 
evaluation.  

2.  A compensable disability rating is not supportable by the 
weight of the evidence for the year prior to May 28, 2002.  




CONCLUSION OF LAW

For the entire rating interval from May 28, 2002, but not 
earlier, a 40 percent evaluation, but no more, is assigned for a 
right hip disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any such 
defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice. 

In a claim for increased rating, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).

The Veteran was afforded a VCAA notice letter in July 2002, prior 
to the appealed RO adjudication of the claim for increased rating 
in April 2003, which informed him of the notice and duty-to-
assist provisions of the VCAA, and of the information and 
evidence necessary to substantiate the claim for an increased 
rating, as well as informing of the respective roles of the 
Veteran and VA in developing the claim and obtaining evidence, 
with the ultimate responsibility for ensuring that relevant 
evidence is obtained being on the Veteran.  Subsequent 
development letters in April 2007 and May 2008 provided the 
Veteran with general notice of the evidence required to satisfy 
the claim for increased rating.  He was also then afforded notice 
of how disability ratings and effective dates are assigned, by 
which the RO then effectively complied with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was 
thereafter afforded further readjudication of the claim in an 
August 2009 SSOC.  

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that the RO appropriately assisted the 
Veteran in obtaining indicated treatment and evaluation records, 
including both VA and private records and Social Security 
Administration records, and associated all records obtained with 
the claims folder.  Service treatment records were previously 
obtained and associated with the claims file.  The RO also 
informed the Veteran, including in the appealed rating action and 
by an SOC and SSOCs, of records obtained, and thus by implication 
of records not obtained, in furtherance of his claim.  

Although the Board recognizes that a disability such as a hip 
disorder may alter in its severity at any time, judicial 
efficiency precludes continuous updating of the evidentiary 
record so as to assure that no more recent event or disease 
progression as pertaining to the Veteran's hip is missing from 
the claims file.  Such continual updating, with the associated 
requirement of RO review of the new evidence prior to Board 
adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately 
preclude the Board from ever adjudicating the claim.  Such a 
consequence would necessarily deprive the Veteran of the benefit 
of the Board's review and adjudication.  In addition, the Veteran 
has not submitted any statement indicating that his right hip 
disorder has increased in severity since the most recent 
examination in July 2009. 

VA's duty to assist the Veteran by providing examinations when 
necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran was afforded VA examinations for 
compensation purposes in the course of appeal to address his 
claimed right hip disorder, in February 2003, February 2005, and 
July 2009.  The examinations were appropriately followed by 
review of the claim by the RO, including most recently with 
issuance of the August 2009 SSOC.  The examinations, taken 
together with records of VA, private, and service treatment, and 
statements and testimony by the Veteran, as well as other 
evidence of record, are adequate for the Board's adjudication 
herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA 
examinations, taken as a whole, addressed both the medical 
findings upon current examination and the Veteran's history, and 
presented findings and conclusions consistent with his medical 
history and sufficiently addressing the criteria for rating the 
disorder in question to allow the Board to adjudicate the claim 
based on informed medical findings and medical judgment.  The 
Board accordingly concludes that additional medical evaluation 
would amount to no more than a fishing expedition.  Hence, 
further examination would constitute unreasonable delay and 
expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to 
assist is not a license for a "fishing expedition").

No further statement has been received by the Veteran indicating 
the existence of additional pertinent evidence not requested.  
The case presents no reasonable possibility that additional 
evidentiary requests would further the appealed claim.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio, supra.

In short, in this case, with regard to the increased rating claim 
herein adjudicated, and with regard to the Board's grant herein 
of an increased rating for the right hip disorder, the Board 
finds that any error in notice and development assistance cannot 
"reasonably affect the outcome of the case," and hence will not 
affect "the essential fairness of the [adjudication]" for the 
ratings assigned for the rating period in question, for the 
appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board is also satisfied that development required by the 
Board's April 2007 remand has been substantially fulfilled.  This 
development consisted of affording the Veteran additional VCAA 
notice, obtaining indicated treatment records, and affording the 
Veteran an additional VA examination for compensation purposes, 
all of which was accomplished.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the 
Veteran's claim for increased rating - that of objective or 
corroborating evidence of greater disability - was in this case 
based on development already undertaken, the responsibility of 
the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.


II.  Increased Rating - Right Hip Disorder 

Disability evaluations are assigned to reflect levels of current 
disability due to service-connected conditions.  The appropriate 
rating is determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which 
the Veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical impairment 
and effect on functioning, or where multiple diagnoses are 
assigned for the same disability, evaluation of the same 
(overlapping) disability under various diagnoses (and hence with 
multiple ratings) is to be avoided.  38 C.F.R. § 4.14.  It is, 
however, possible for a veteran to have separate and distinct 
manifestations from the same disability which would permit rating 
under more than one diagnostic code.  The critical element in 
such a case is that none of the symptomatology of the primary 
condition is duplicative or overlaps with the symptomatology of 
the other.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay statements may serve to support claims by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) 
("in some cases, lay evidence will be competent and credible 
evidence of etiology").

When reviewing the level of disability due to a service- 
connected joint disorder, when the rating is based on limitation 
of motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  38 C.F.R. 
§§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided. 38 C.F.R. § 
4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Early in the rating period in question, in May 2002, the Veteran 
presented to a VA emergency room for treatment both for right hip 
right hip pain, status post trochanter fracture in 1969 and 
intermittent pain since that time, and for a respiratory 
disorder.  The examiner attributed the right hip pain to likely 
chronic pain or bursitis or degenerative changes, as well as due 
to obesity.  X-rays showed a healed avulsion deformity of the 
right greater trochanter, and marked joint space narrowing of the 
right hip with marginal osteophytes.   The examiner noted that 
range of motion of the hip was limited due to pain, but did not 
document further evaluation.  

Upon a VA examination for compensation purposes in February 2003, 
the examiner noted the Veteran's history including of right femur 
fracture with residual trochanteric bursitis.  The Veteran was 
noted to take ibuprofen twice daily for his right hip pain.  
However, the examiner also noted other orthopedic conditions 
including a left tibia fracture in 1990 repaired with steel 
plates and screws, and injury to the right anterior cruciate 
ligament in 1990 repaired with arthroscopy in 1991.  The Veteran 
complained of pain in the right hip ever since his hip fracture 
in 1967, with pain ranging from 4 to 10 on a 1-to-10 scale based 
on activity.  Activities reported to aggravate the hip included 
standing from more than 45 minutes, and ascending and descending 
stairs.  He reported that sitting relieved the pain and he could 
sit indefinitely, though he reported still having mild pain with 
sitting.  He complained of inability to hop, jump, or play 
basketball, precluding some activities with his children.  

The examiner commented that the Veteran was morbidly obese, and 
that he had some stasis edema apparently due to both obesity and 
varicosities.  The examiner noted that the right thigh was two to 
three centimeters smaller in diameter than the left, which the 
examiner attributed to misuse atrophy due to the right hip.  
Range of motion of the hip was zero to 90 degrees forward 
flexion, zero to 30 degrees backward extension, zero to 30 
degrees abduction, and zero to 20 degrees adduction.  Internal 
and external rotation were both zero to 20 degrees.  The examiner 
noted that left hip ranges of motion were normal, and accordingly 
attributed the right hip limitations to the injury residuals.  
The examiner further found increased weakness and fatigability in 
the right hip, as well as reduced endurance and strength, all 
attributed to the disorder status post fracture.  However, the 
examiner found that this increased pain-related disability did 
not result in further decrease in range of motion.  The examiner 
assessed severe pain in the right hip associated with the 
service-connected fracture.  

The Veteran was also afforded a VA examination for compensation 
purposes in February 2005, but the examiner was unable to provide 
an assessment of the degree of functional impairment due to the 
Veteran's right hip disorder, in part because of multiple other, 
confounding disabilities, and in part because of the Veteran's 
unwillingness to perform repetitive motions at the examination.  

At his February 2007 hearing, in reference to his refusal to 
perform requested movements at the February 2005 examination, the 
Veteran explained that he had fallen in the parking lot while 
going to the February 2005 examination, and he was concerned 
about additional injury that might result from performing the 
requested movements.  Notably, there is no notation of a fall in 
the parking lot in the February 2005 VA examination report.  

The Veteran also testified at the hearing that his right hip 
condition caused significant sleep impairment.  However, as the 
Board noted in its April 2007 remand, the Veteran is shown by 
treatment records to have impaired sleep due to multiple factors, 
including significant shortness of breath for which he is treated 
with nebulizer therapy, and interrupted sleep associated with his 
need to urinate due to his diabetes mellitus.  The Board does not 
here consider sleep impairment to be an element of the Veteran's 
right hip disorder upon which to base an increased or additional 
rating.  The Veteran may submit a separate claim for secondary 
service connection for a sleep disorder if he so chooses, 
pursuant to 38 C.F.R. § 3.310 (2010).  

In a June 2007 statement, the Veteran asserted that in November 
2006 he his "condition" had "worsened faster than ever 
before," resulting in his having great difficulty performing his 
work as a truck driver, particularly securing his loads and 
making long runs.  The Veteran then asserted difficulties not 
only with his right hip, but also with his knees, low back, and 
impaired sleep.  He asserted that he had "severe hip and joint 
pain, throbbing pain at night," with pain awakening him at night 
and impairing his sleep.  He did not clearly differentiate 
symptoms attributable to his right hip disorder.

Also in June 2007, the Veteran submitted a lay statement by a 
person who had lived with him for the past four years, asserting 
that the Veteran "always complained of severe pain in his right 
side, knees, and low back."  She explained that over that 
interval she had to increasingly help him with such activities as 
showering, toileting, and dressing.  She added that he had others 
assist him with his work, including with loading and unloading 
trucks.  She did not clearly differentiate symptoms attributable 
to his right hip disorder.

At an October 2007 VA orthopedic treatment consultation, the 
Veteran complained of chronic right hip and right knee pain, and 
asserted that his worst condition was his right hip, followed by 
his right knee.  The orthopedist noted that the Veteran was 
trying to obtain a higher disability rating for his right hip.  
The orthopedist also noted that while the Veteran reported that 
he was trying to lose weight, he still weighed close to 300 
pounds.  While the Veteran had not had any injections in his 
knees, he was taking Vicodin one to three times daily for pain.  
The Veteran reported constant pain for which the examiner did not 
note attribution to a single disability, but which the Veteran 
rated at 5 to 7 out of 10 intensity.  The orthopedist reviewed x-
rays showing moderate degenerative joint disease in the right hip 
and moderate degenerative joint disease in the right knee.  

The October 2007 physical examination by the orthopedist revealed 
the Veteran to be morbidly obese and in no acute distress.  The 
Veteran had tenderness to palpation over the greater trochanter 
of the right hip, pain with any movement of the hip, and 
tenderness to palpation over the right superolateral aspect of 
the right knee.  The examiner noted that there was no effusion, 
erythema, or ecchymosis of the right knee.  The orthopedist 
injected the right knee with Synvisc.  

Later in October 2007, upon VA treatment, a treating osteopath 
assessed severe degenerative arthritis of the right hip and both 
knees, and injected both knees with Synvisc.  

At a November 2007 VA treatment, the Veteran reported having 
severe degenerative arthritis of the right hip and severe 
degenerative arthritis of the both knees.  

Upon VA treatment in March 2009 for a complaint of left hip pain, 
the physician noted that the Veteran had continued left hip 
degeneration and complete right hip degeneration.  The treating 
physician noted that the Veteran was already taking maximum doses 
for Hydrocodone.  Accordingly, the physician noted that a heating 
pad would be obtained for the Veteran, and his prescription of 
Oxycodone would be increased from four per day to five.  The 
Veteran was to follow up with his primary care provider, as well 
as with a consultant that was providing manipulations and 
injections.  

Upon VA examination for compensation purposes in July 2009, the 
Veteran's records were reviewed.  The examiner noted a history of 
laceration to the right thigh while in service in June 1967, with 
examination at the time of that injury essentially negative 
except for the laceration, with x-rays then negative for 
fracture.  However, the examiner noted that upon further 
treatment in service in June 1969 x-rays showed multiple areas of 
increased density in the vicinity of the neck of the femur, then 
assessed as likely representative of callus.  Post-service 
symptoms were noted to include pain with prolonged sitting or 
rapid movement.  The examiner also reviewed the May 2002 x-rays 
of the right hip, as well as the February 2005 report of VA 
examination for compensation purposes.  The examiner noted more 
recent treatment records with difficulties associated with 
obesity and difficulties with multiple joints.  The Veteran 
reported at the July 2009 examination that he had lost 70 to 80  
pounds and now weighed 288 pounds.  

The Veteran complained at the July 2009 examination that he had 
constant pain localized to the right hip in the greater 
trochanter area, as well as pain in the right groin area toward 
the end of the day after being on his feet and moving around.  He 
reported increased hip area pain upon getting in and out of bed, 
his truck, or chairs.  He also reported immediate right hip pain 
with ascending or descending stairs, and experienced pain within 
five to ten minutes of standing or after walking for five 
minutes.  He reported that his  right leg felt worse than his 
left, and that pain limited both his motion and his strength.  He 
reported taking three morphine tablets twice daily, resulting in 
improved pain symptoms.  He also reported taking Percocet for 
breakthrough pain, taking one to four  tablets daily.  He 
reported experiencing improvement in hip pan with not standing, 
applying heat, stretching, movement, and riding a stationary 
bicycle.
 
The Veteran reported to the July 2009 examiner having last worked 
in November 2006 as a truck driver, and being precluded due to 
the right hip condition from driving a standard transmission.  
The examiner noted, however, that a standard transmission clutch 
would be operated with the left foot, not the right.  The Veteran 
reported always having to lean on something such as a cane or 
other object when standing.  He also reported leaning forward to 
bend at the waist when shopping, to relieve low back pain.  He 
also reported having difficulty arising from low chairs, lifting 
with his arms and rocking forward to gain enough momentum to 
stand up.  The Veteran informed that ambulation was limited to 50 
yards and standing was limited to five to ten minutes, provided 
he could lean on something.

The July 2009 examiner noted that the Veteran had known bilateral 
knee pain with associated severe degenerative joint disease in 
each knee, treated previously with multiple Synvisc injections.  
The Veteran arrived at the examination in a wheelchair, and that 
he brought a four-legged cane with him.  He pushed up on 
furniture with his arms to arise from a seated position.  
Observing the Veteran leaving, the examiner noted that the 
Veteran used the four-legged cane and walked bent-forward at the 
waist.  Based on the nature of the Veteran's antalgic gait, the 
examiner concluded that it was "evident" the Veteran's left 
lower extremity presented the greater difficulty, because he 
swung the right side of his gait faster.  The Veteran was also 
observed to stand on either leg when putting on his pants or 
removing his shoes, and he displayed mannerism and body position 
consistent with significant low back pain.  The examiner noted 
marked degenerative joint disease of the right hip as shown upon 
x-ray in March 2009.  

The examiner observed a 4-inch by 5/8-inch scar over the lateral 
proximal right femur.  The  scar was non-tender, without 
elevation or depression or soft tissue loss or underlying 
adhesions, with the scar not interfering with functioning.  There 
was vastus lateralis muscle mass loss which was symmetrical in 
the legs.  The right hip itself was not red or swollen.  There 
was some localized tenderness to palpation.  The Veteran's lower 
legs were huge due to venous insufficiency, while the lower 
extremity muscles appeared symmetrical.  There was moderate right 
hip flexor muscle weakness and moderate right hip abductor muscle 
weakness due to pain, and pain was the limiting factor in  muscle 
strength testing upon comparing the right lower extremity to the 
left.  Hip extension strength was normal and symmetrical.  The 
examiner reported range of motion testing as measured for the  
"left hip," but this was clearly a typographical error and 
should have read "right hip," since the examiner thereafter in 
the examination report stated, "The Veteran's limitation of 
motion of right hip described above is felt to be totally 
attributable to his service-connected disorder."   The examiner 
only recorded range of motion for a single hip, and hence he must 
have meant the right hip for these measurements.

Accordingly, ranges of motion attributable to the right hip at 
that examination were to 18 degrees abduction and 38 degrees 
flexion, with pain at end  points of motion.  With repetitive 
motion there was not a reduction of range of motion.  Passive 
range of motion was to 28 degrees abduction and 70 degrees 
flexion, with farther passive motion limited by pain.  There was 
no evidence of hip or groin pain with moderate internal or 
external rotation.  The examiner could not without speculation 
address any reduced range of motion with flare-ups.  

The July 2009 VA examiner concluded that multiple disabilities 
affected the Veteran's functioning in standing, walking, and 
movement: "massive obesity, shortness of breath, bilateral knee 
conditions, low back conditions, and right hip degenerative joint 
changes."  The examiner noted that the Veteran's antalgic gait 
showed him favoring the left side more than the right.  The 
examiner then concluded that he could not without speculation 
draw conclusions about the amount of disability due solely to the 
right hip.  

The Veteran's right hip limitation of motion is evaluated under 
DC 5252, which provides a 10 percent rating for limitation of 
flexion of the thigh to 45 degrees, a 20 percent rating where 
flexion is limited to 30 degrees, and a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.

Based solely on limitation of motion, only a 10 percent 
disability rating would be warranted for the right hip under DC 
5252.  However, the Board believes that a 40 percent rating is 
warranted in this case based on pain associated with functioning 
due to noted severe degenerative joint disease as shown by x-ray, 
notwithstanding the most recent examiner's inability to 
differentiate disability due to the Veteran's multiple 
significant disabilities.  This case is notable for the apparent 
development of more severe disability in the left hip and low 
back following initiation of the present increased rating claim 
in May 2002, with a resulting more generalized disability of 
multiple joints affecting functioning and a resulting obscuring 
of the impact of the right hip disability alone later in the 
appeal period.  In contrast, when the Veteran was examined for 
compensation purposes in February 2003, comparatively normal 
functioning of the left hip allowed for comparison showing 
atrophy in the right thigh and demonstrating range of motion loss 
attributed to the service-connected right hip disorder.  Thus, 
while the July 2009 VA examiner could not provide an assessment 
of disability due solely to the right hip disorder without 
resorting to unsupported speculation, the earlier examiner could 
find a severe pain disorder of the right hip with resulting pain, 
weakness, and fatigue, notwithstanding that earlier examiner's 
failure to assess a greater level of disability couched in terms 
of reduced range of motion based on these pain-related symptoms. 

That said, the Board believes that any additional or higher 
disability rating than the  40 percent herein assigned is not 
warranted in this case, because 40 percent amply compensates for 
any disability reasonably attributable to the right hip. 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10.  In making this determination, 
the Board duly considers other rating codes potentially 
applicable to the Veteran's right hip disorder, but finds them 
not to be ultimately applicable so as to warrant a still higher 
disability evaluation in this case.  Under DC 5253 up to a 20 
percent evaluation may be assigned based on limitation of 
abduction, but the minimal criteria for a 10 percent evaluation 
of inability to toe out more than 15 degrees or inability to 
cross legs are not supportable by the record based on the 
Veteran's right hip disorder.  (Limitation of leg crossing due to 
the Veteran's obesity cannot be attributed to the right hip 
disorder.)  Limitation of extension of the thigh is not shown so 
as to warrant a separate 10 percent evaluation under DC 5251.  
Fracture with non-union, false joint, or malunion are not shown 
by the evidence, and hence a rating under DC 5255 is also not 
warranted.  Ankylosis of the thigh is not present and hence a 
disability rating under DC 5250 is not warranted.    

The Board has duly considered DeLuca factors, and finds that the 
40 percent evaluation assigned amply compensates for symptoms 
associated with the right hip disorder including any pain, pain 
on motion, fatigue, weakness, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45.  

The Board finds that the increased rating to 40 percent is 
warranted effective from the May 28, 2002, date of receipt of 
claim for increased rating for the right hip disorder, base on 
functional impairments and pain-related disability present in the 
right hip since that time.  An earlier date for increase from the 
prior assigned noncompensable evaluation for any interval prior 
to May 28, 2002, is not warranted because there is insufficient 
evidence prior to that date to find that a compensable disability 
was present.  38 C.F.R. §  3.400(o) (2010).  

The Board duly notes that the Veteran's contentions at the July 
2009 examination that he could not operate a standard 
transmission of a truck due to his right hip is not rationally 
supportable, as the July 2009 examiner noted, since the clutch is 
operated with the left foot.  The Board also notes that the 
Veteran's reports of improvement with using a stationary bicycle 
and stretching, as well as his reports of increased symptoms at 
the end of the day following being on his feet, all inform of 
movement in the right hip joint and some functional weight 
bearing on the right hip joint.  However, the Board also finds 
that these accounts may be consistent with the Veteran's report 
at the July 2009 examination that he could not walk more than 50 
yards or stand more than five to ten minutes due to the right 
hip.  The Board finds it reasonable to conclude that the Veteran 
could not perform these activities without resulting significant 
pain due to his right hip disorder. 

The Board also  takes due consideration with the findings of the 
July 2009 examiner that the Veteran's greater impairments were in 
the left lower extremity and low back rather than the right hip, 
as demonstrated by observed functional movement.  This is 
consistent with past findings of significant disability in these 
other parts as shown in treatment records and x-ray reports.  
However, as already discussed, the longitudinal record of VA 
examinations and treatments over the rating period allows for a 
determination of significant disability attributable specifically 
to the right hip disorder.  

The preponderance of the evidence is against entitlement to a 
still higher disability rating than the 40 percent herein 
assigned, and is against entitlement to an additional, separate 
disability rating for the right hip disorder, and, therefore, the 
benefit of the doubt doctrine does not apply to that extent.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered staged ratings, but finds that the 40 
percent disability evaluation assigned herein represents the 
disability presented for the right hip disorder for the entire 
appeal period beginning from May 28, 2002, with no identifiable 
interval of significantly greater or lesser disability, so that 
staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).   As already noted, the Board finds that a 
higher rating than the noncompensable evaluation assigned for 
periods prior to May 28, 2002, is not warranted based on the 
absence of evidence to support a higher rating, and hence an 
effective date earlier than May 28, 2002, is not warranted for a 
compensable evaluation, including based on staged ratings.  
38 C.F.R. § 3.400(o); Hart. 

The evidence as a whole establishes that the Veteran's right hip 
limitation of motion does not impair his industrial capability 
beyond a level consistent with the assigned schedular evaluation. 
Therefore, the Board is not required to address whether the 
Veteran is entitled to an increased evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  


ORDER

A 40 percent disability evaluation, but no more, is granted for a 
right hip disorder effective from May 28, 2002, subject to the 
laws and regulations governing the payment of monetary awards.  


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


